Citation Nr: 0628339	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the reduction of the rating for the veteran's 
service-connected hypertensive heart disease, from 60 percent 
to 30 percent disabling, was proper.

2.  Entitlement to service connection for venous 
insufficiency of the lower extremities.

3.  Entitlement to service connection for asthma.

4.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
November 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability is 
addressed in the Remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO reduced the 
disability rating for the veteran's service-connected 
hypertensive heart disease from 60 percent to 30 percent 
disabling.

2.  The RO's decision to reduce the evaluation for 
hypertensive heart disease from 60 percent to 30 percent 
disabling was supported by the evidence contained in the 
record at the time of the reduction, and was made in 
compliance with applicable due process laws and regulations.

3.  The veteran's service medical records show no evidence of 
asthma or venous insufficiency of the lower extremities in 
service.

4.  The veteran has current diagnoses of asthma and venous 
insufficiency of the lower extremities.

5.  The medical evidence of record does not relate the 
veteran's asthma or his venous insufficiency of the lower 
extremities to service.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the 60 percent evaluation for 
hypertensive heart disease to 30 percent, effective April 1, 
2003, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 4.104, Diagnostic Code 7007 
(2006).

2.  Venous insufficiency of the lower extremities was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Asthma was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection, and for restoration of a reduced 
evaluation, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claim, a letter dated in May 
2001 satisfied the duty to notify provisions; an additional 
letter was sent in April 2003.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The veteran was also accorded VA examinations in 
November 2001, April 2002, and May 2003.  38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Rating Reduction for Hypertensive Heart Disease

In June 1973, the RO granted service connection for 
hypertension with cardiomegaly, and assigned a 10 percent 
evaluation, effective November 7, 1972, the date of the 
veteran's separation from service.  Subsequently, the 
disability was recharacterized as hypertensive heart disease, 
and a 30 percent disabling evaluation was assigned in August 
1973, effective November 7, 1972.  Ultimately, a 60 percent 
disabling evaluation was assigned in July 1999, effective 
April 22, 1999.  In January 2003, the evaluation of the 
veteran's hypertensive heart disease was reduced from 60 
percent to 30 percent disabling, effective April 1, 2003.


Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  Id.  The RO 
satisfied the requirements by allowing a 60-day period to 
expire before assigning the reduction effective date.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e) with respect to the issue of the 
effective date for the reductions, the question becomes 
whether the reductions were proper based on the applicable 
regulations.  Under 38 C.F.R. § 3.344, sections (a) and (b) 
are to be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, it is 
clear that section (c) is applicable.

Hypertensive heart disease is evaluated under Diagnostic Code 
7007.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2006).  Under 
Diagnostic Code 7007, a 30 percent evaluation is assigned 
when a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or if there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation requires more than one episode of acute congestive 
heart failure in the past year, or; workload greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally, a 100 percent rating requires chronic congestive 
heart failure, or; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

A note in the regulation indicates that one MET is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 millimeters per kilogram of body weight per 
minute.  38 C.F.R. § 4.104, Note 2 (2005).  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used to rate the veteran.  Id.

In September 2001, the veteran filed a claim for an increased 
evaluation for his service-connected hypertensive heart 
disease, stating that the condition had worsened.  On VA 
examination in November 2001, an echocardiogram showed that 
the veteran's heart had an ejection fraction of 60 percent.  
Subsequently, a May 2002 cardiac "stress test" showed a 
workup result of 7 METs.  These results were improved as 
compared to those obtained in 1999, when the ejection 
fraction was 45 to 50 percent.  As a result of the findings 
on examination, the RO proposed in September 2002 to reduce 
the 60 percent evaluation to 30 percent for the veteran's 
service-connected hypertensive heart disease.  In January 
2003, the evaluation of the veteran's hypertensive heart 
disease was then reduced from 60 percent to 30 percent 
disabling, effective April 1, 2003.

The assignment of a 60 percent evaluation for service-
connected hypertensive heart disease for the period April 22, 
1999, to April 1, 2003, was made pursuant to the rating 
criteria under Diagnostic Code 7007 that indicate a 60 
percent rating is warranted when ejection fraction is between 
30 and 50 percent, or the METs workload is greater than 3 but 
less than 5.  However, in consideration of the criteria 
contained in Diagnostic Code 7007, the November 2001 
echocardiogram results, in concert with the May 2002 stress 
test results, demonstrate an overall improvement in the 
veteran's cardiac function at the time of the proposed 
reduction.  

In light of the evidence discussed above, the reduction in 
the disability evaluation from 60 percent to 30 percent for 
the veteran's hypertensive heart disease was proper in view 
of the criteria of 38 C.F.R. § 3.105(e) and the medical 
evidence of record.  As such, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Venous Insufficiency of the Lower Extremities

The veteran's service medical records show no evidence of 
venous insufficiency of the lower extremities.  Subsequent to 
service, the first diagnosis of venous insufficiency of the 
lower extremities was during the veteran's May 2003 VA 
examination, at which time the veteran noted frequent 
bilateral leg cramps, occurring twice or three times per 
month, which he had experienced for the last 15 years.  In 
his report, the examiner also noted the veteran's history of 
bilateral leg infections and ulcers.  Physical examination 
showed multiple hyperpigmented intravenous (IV) needle marks 
and scars present over the veteran's lower extremities, 
mostly in the lower legs.  

Despite the veteran's current diagnosis of venous 
insufficiency of the lower extremities, the medical evidence 
of record does not relate this condition to service.  
Specifically, on VA examination in May 2003, the VA examiner 
found that the veteran's chronic venous insufficiency of the 
lower extremities was most likely related to his chronic IV 
drug abuse.  This opinion was offered after the examiner's 
review of the veteran's claims file and previous medical 
treatment records.  No other medical records of evidence 
speak to a relationship between the veteran's venous 
insufficiency of the lower extremities and his military 
service that would contradict this opinion.  Accordingly, 
service connection for venous insufficiency of the lower 
extremities is not warranted.  

For these reasons, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.

Asthma

Review of the veteran's service medical records shows no 
evidence of asthma.  The first postservice diagnosis of 
asthma was made during the veteran's June 1999 VA 
examination.  Additional treatment for asthma is noted in VA 
treatment records dated in September 2001 and July 2002.
 
Despite the veteran's current asthma diagnosis, there is no 
medical evidence that this disorder is related to service; 
thus, the third requirement for a grant of service connection 
has not been met.  See Hickson, 12 Vet. App. at 253.  
Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not accorded the veteran with regard to the issue of 
service connection for asthma, as none was required.  See 
38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board finds that service 
connection for asthma is not warranted.  Because there is no 
evidence of a relationship between the veteran's asthma and 
his military service, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

The rating reduction for hypertensive heart disease from 60 
percent to 30 percent disabling was proper, and the appeal is 
denied.  

Service connection for venous insufficiency of the lower 
extremities is denied.

Service connection for asthma is denied.


REMAND

The veteran claims entitlement to TDIU, based on his service-
connected hypertensive heart disease, currently evaluated as 
30 percent disabling.  See 38 C.F.R. § 4.104, Diagnostic Code 
7007 (2006).  He argues that this disability caused physical 
impairment which resulted in his termination as a letter 
carrier in 1987, since which time he has not been employed.  
He also reported in October 2002 that he was in receipt of 
Social Security Administration (SSA) disability benefits.  
The SSA decision, as well as a copy of the documents 
considered in making this decision, must be obtained.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his or her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  A total disability rating may be 
assigned, where the schedular rating is less than total, if 
there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
rated 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  Where the percentage 
requirements stated in 38 C.F.R. § 4.16(a) are not met, as in 
this case, entitlement to benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §4.16(b). 

Further, VA assistance in developing a claim includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c) (4).  Presently, the record does not 
include sufficient medical evidence to adjudicate the claim 
for TDIU.  See 38 C.F.R. § 5103A.

In adjudicating a claim for TDIU, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disability does not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the veteran's service-connected 
disability has on his ability to work.  Friscia, 7 Vet. App. 
at 297; see also Beaty, 6 Vet. App. at 538.  Although the 
claims file contains a statement from the veteran's last 
employer noting the reasons why he was terminated, there is 
no medical opinion of record which speaks to this issue.  
Hence, the RO must obtain a medical opinion as to whether the 
veteran's service-connected disability, alone and not in 
concert with any nonservice-connected disabilities, render 
him unable to obtain or retain substantially gainful 
employment.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(b).  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should obtain the SSA decision 
which awarded the appellant Social 
Security disability benefits and copies of 
the medical reports upon which that award 
was predicated.

3.  The RO must schedule the veteran for a 
VA examination to determine the impact 
that his service-connected hypertensive 
heart disease has on his employability.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history, and 
must also review the September 17, 2001, 
VA treatment record detailing the 
veteran's work status.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether the 
veteran is unable to obtain or retain 
employment due only to his service-
connected hypertensive heart disease, 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders.  A complete rationale for any 
opinions expressed must be given.  The 
report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


